Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a liquid preparation comprising an immune agonist for subcutaneous administration, classified dependent on immune agonist, for example, in A61K 39/19.
II. Claims 16-20, drawn to a method of treating a patient suffering from cancer or an infectious disease comprising subcutaneously administering a liquid preparation of claim 1, classified in A61K 9/0019.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process, such as in the binding and/or isolation of the binding partner of the agonist. Additionally, the process can be practiced with a materially different product, such as an immunoconjugate which binds to tumor or infected cells and delivers a toxin.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, have recognized divergent subject matter, and because each invention requires a separate non-coextensive search, restriction for examination purposes as indicated is proper.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species
Claim(s) 1-7 and 13-15 is/are generic to the following disclosed patentably distinct species: CD40 agonistic antibody and CD40L (see p. 5 of the specification). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, being structurally distinct proteins--an antibody v. a ligand. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Cindy S. Shu on February 25, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15, and species of immune agonist which is a CD40 antibody.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Notice of Potential Rejoinder of Process Claims in Ochiai/Brouwer Situation
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: p. 3, line 25, “anti tumor” should have a hyphen; p. 4, line 15, it appears there should be “to” before “leads; p. 4, line 18, “compartements” is misspelled; p. 7, line 25, VL is not SEQ ID NO:3; p. 8, line 3, “antiboy” is misspelled; p. 21, line 29, “sc” should be “Sc”; p. 25, line 7, says a dose of “16 mg” and refers to Fig. 3, however, there is no 16 mg dose in the figure, only 14 and 18.
Appropriate correction is required.

The disclosure is also objected to because on p. 22, last and third to last lines, it contains an embedded hyperlinks and/or other form of browser-executable code. Applicant is required to 

Drawings
The drawings are objected to because in Fig. 3, on the X-axis, the dose has mixed units: m and mg.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Additionally, Applicant may wish to consider using only upper or lower case letters for mg, see Figs. 2 a) and b), though this is not required. 

Claim Objections
Claims 5 is objected to because of the following informalities:  “Sucrose” and “Methionine” should not be capitalized (see claim 4); claims 10 and 11 are missing a hyphen between “anti CD40”; claim 11 recites “the antibody with the ATCC Deposit…”, however, the deposit is of the hybridoma which produces the CD40 antibody instead of deposit of the antibody itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 is indefinite because it recites “the antibody with the ATCC Deposit NO. PTA-3650”, which is indefinite because it is not further defined. The corresponding structure, material, or acts may be disclosed in the original drawings, figures, tables, or sequence listing. However, the corresponding structure, material, or acts cannot include any structure, material, or acts disclosed only in the material incorporated by reference or a prior art reference. (MPEP 2818.III).
Claim 12 recites broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation, which (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “is a cancer”, and the claim also recites “specifically solid tumors” and also “more specifically adenocarcinoma of the colon and…”, which are each a narrower statement of the range/limitation cancer. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly, claim 13 is indefinite because it recites the broad recitation “infectious diseases”, and the claim also recites “Hepatitis B Virus (HBV), Hepatitis C…”, which are each a narrower statement of the range/limitation infectious disease. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim recites “wherein the agonistic anti CD40 antibody is the antibody with the ATCC Deposit No. PTA-3605….”  The specification states (p. 7, lines 4-14) that this deposit corresponds to antibody 21.4.1 from WO 2003/040170, which in paragraph [0250] specifies the hybridomas secreting the antibody was deposited in accordance with the Budapest Treaty. However, there is no statement of incorporation of reference in the instant specification and no further description of the antibody.  WO 2003/040170 shows the sequence of the full heavy and full light chain of antibody 21.4.1 in Table 7.  A search of ATCC shows that apparently PTA-3605 is not currently available to the public (see search notes for this application) and so the previously deposited hybridoma producing antibody 21.4.1 apparently would not be available through ATCC and not readily available to the public. The instant specification discloses only the variable heavy and light chain regions of the antibody (instant Table 2, SEQ ID NO:2 and 3). 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2218461 B1.
EP 2218461 B1 teaches agonistic anti-CD40 antibodies, exemplified by antibody 21.4.1, inhibited growth of a variety of tumor cells, including CD40- tumor K562 cells, breast tumor cells, CD40+ tumor cells, and B cell lymphoma (Daudi cells) in the presence of immune cells when given intraperitoneally to mice ([0011] and Figs. 1-4). The variable heavy and light chains of 21.4.1 are presented by SEQ ID NO:5 and 7, respectively, which are identical to instant SEQ ID NO:2 and 3. As seen in [0020] the hybridoma producing this antibody was deposited as ATCC PTA-3605. The antibodies can be used to treat patients having cancers of the lung, head and neck, and colon, for example ([0025]). Also, the antibody can be used to treat a patient who has an infection ([006]). The antibody may be administered subcutaneously ([0033]). The description of Fig. 1 in [0011] states that animals received a single injection of antibody 21.4.1. In vitro, it was found that the antibody enhanced the number of IFNγ+ T cells of lymph nodes stimulated with tumor antigen from cancer patients ([0039]-[0042]). It also shown that the antibody did not have significant binding to human or cynomolgus monkey Fc receptors 
The reference is silent with respect to an injection device comprising the liquid pharmaceutical preparation with the above formulation, however, it reasonably appears that in order to give a single injection, the antibody in its liquid formulation would have had to have been in an injection device. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2218461 A1 as applied to claim 1-3 and 6-14 above, and further in view of US 9,688,768 B2, US 2011/0158987 A1, Kang et al., (BioProcess Intl., https://bioprocessintl.com/manufacturing/formulation/rapid-formulation-development-for-monoclonal-antibodies/, April 2016), WO 2010/024676 (cited in the IDS filed 3/25/20) and ClinicalTrials.gov Study NCT02665416 (January 22, 2016) as evidenced by ClinicalTrials.gov Study NCT02665416 (April 7, 2020).
EP 2218461 teaches agonistic anti-CD40 antibodies, exemplified by antibody 21.4.1, inhibited growth of a variety of tumor cells, including CD40- tumor K562 cells, breast tumor cells, CD40+ tumor cells, and B cell lymphoma (Daudi cells) in the presence of immune cells when given intraperitoneally to mice ([0011] and Figs. 1-4). The variable heavy and light chains of 21.4.1 are presented by SEQ ID NO:5 and 7, respectively, which are identical to instant SEQ ID NO:2 and 3. As seen in [0020] the hybridoma producing this antibody was deposited as + T cells of lymph nodes stimulated with tumor antigen from cancer patients ([0039]-[0042]). It also shown that the antibody did not have significant binding to human or cynomolgus monkey Fc receptors ([0046]), nor does it cause inflammatory cytokine release in human whole blood ([0049]). The antibody was formulated in a concentration of about 11 mg/ml in 20nM sodium acetate, 140nM sodium chloride, pH 5.5, and 0.2% polysorbate 80 ([0077]). EP 2218461 does not teach wherein sucrose and methionine are present or a kit comprising at least one vial containing the liquid pharmaceutical preparation and an injection device. Wherein the antibody is selicrelumab is not taught nor is 20 mM sodium succinate buffer.
US 9,688,768 teaches antagonist CD40-bidning antibodies, and pharmaceutical compositions thereof that can include acetate buffers, sodium chloride, including as a preparation in a disposable syringe or vials (col. 24, lines 19-39). More specifically, the liquid pharmaceutical has a buffer that maintains a pH of 5.0-7.0, wherein the buffer may include succinate in a concentration of 1 mM to 50 mM (col. 29, line 58, through col. 30, line 15). The antibody may be present in a range of 0.1 mg/ml to 300 mg/ml (col. 30, lines 45-50). Sucrose or sodium chloride may be added to provide isotonicity (col. 31, lines 17-23), wherein the sodium chloride is about 150 mM (col. 31, line 51). Methionine may be added as an antioxidant (col. 32, lines 62-63).  Additionally, a nonionic surfactant which is, for example, polysorbate 80, at a concentration of 0.001-1.0% is included (col. 32, lines 6-21).
US 2011/0158987 teaches ([0003]) formulations for anti-EGFR antibody pharmaceutical preparations, generally claimed as “comprising: 1 to 200 mg/ml of an IgG-class anti-EGFR antibody; 1 to 100 mM of a buffering agent; 0.001 to 1% (w/v [0.01-10 mg/ml]) of a surfactant; 1 to 500 mM of at least one stabilizer at a pH in the range of from 4.0 to 7.0.” The buffer may be sodium acetate ([0028] and claim 12), the surfactant may be polysorbate 80 ([0029] and claim 12). A particular formulation is taught in which sucrose is the first stabilizer and methionine is the second, and they are in a concentration of about 240 mM and 10 mM, respectively, the pH is about 5.5, the buffer is 20 mM, and polysorbate 80 is about 0.02% w/v ([0057]-[0058]). 
 learned from successful examples are invaluable in developing stable and effective formulations for new MAbs.” (second paragraph)  It was found 6 different buffers are commonly used to keep the pH level between 4.7 and 7.4, including acetate and succinate buffers. Additionally, 80% of antibody formulations used a surfactant selected from the group consisting of polysorbate 80, polysorbate 20 and poloxamer 188.  For lyophilized formulations, sucrose was the most common excipient, providing antibody stabilization. Sodium chloride was used in 50% of the formulations. Antioxidants, such as methionine were also used (see Table 1 and description in third paragraph). An example for “Stage Two Screening to Pick Out Stabilizing Excipients” used a buffer providing a pH of 6 in combination with sucrose, polysorbate 80, sodium chloride and methionine.
WO 2010/024676 (cited in the IDS filed 3/25/20) teaches local administration of an CD40 agonist antibody to tumor draining lymph nodes by subcutaneous or intracutaneous injection (p. 2, lines 15-20). Prior art human CD40 antibodies are taught as are methods of making such antibodies (p. 4). The agonist CD40 antibody used in the examples is FGK45 (sentence bridging pp. 3-4). The CD40 agonist can be used to treat infection or a tumor (p. 8, lines 31-33), including wherein the tumor is colon cancer and cancer of the head and neck and wherein the infection is HPV and HCV (p. 11, line 5-23).  It was found that single administration of a CD40 agonist antibody subcutaneously administered and targeted to a tumor draining lymph node induced systemic activation of the immune system leading to anti-tumoral and anti-infectious responses, as well as having little to no toxicity (p. 12, lines 1-5, Fig. 6, 8, 12, 13). Low dose CD40 agonist antibody delivered subcutaneously to mice was as effective in generating an anti-tumor CTL response as high dose i.v. systemic administration and had lower toxicity (Example 1). The dose of CD40 agonist antibody is preferably in a liquid preparation at a concentration of 0.5-10 mg/ml (p. 18, lines 1-5).
ClinicalTrails.gov Study NCT02665416 (2016) looks at the use of RO7009789, a CD40 agonist monoclonal antibody (“Study Identification”) given subcutaneously for the treatment of 
ClinicalTrails.gov Study NCT02665416 (2020) shows in the title that RO7009789 is also known as selicrelumab. This 2020 version of the reference is not needed for obviousness, but provided only to show the alternative name of RO7009789.
It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to have an agonist CD40-binding monoclonal antibody (mAb) pharmaceutical preparation comprising a buffer, nonionic surfactant, antioxidant and stabilizer with a pH of 5-6, specifically pH 5.5, because the prior art teaches multiple examples of monoclonal antibody preparations like this, e.g., Kang et al., and US 9,688,768 and US 2011/0158987. More specifically, it would have been obvious to use sodium acetate or sodium succinate buffer in a range of 10-30 mM, and particularly 20 mM, because EP 2218461 taught that concentration for sodium acetate buffer and US 9,688,768 taught the use of succinate buffer in the range of 1-50 mM.  Further, Kang et al. found 6 different buffers are commonly used to keep the pH level between 4.7 and 7.4, including acetate and succinate buffers. Kang et al. also notes the use of methionine and sucrose, which US 9,688,768 teaches with an anti-CD40 mAb pharmaceutical preparation and which US 2011/0158987 teaches ranges for, specifically a sucrose concentration of 240 mM, 10 mM methionine and about 0.2% w/v polysorbate 80, although other nonionic surfactants such as polysorbate 20 and polyoxamer 188 would also have been obvious in view of the prior art. US 9,688,768 also teaches the inclusion of 140 mM sodium chloride, which chemical has been used in 50% of the formulations of approved antibody. A buffered pH of 5.5 is taught by both EP 2218461 and US 9,688,768. It would have been desirable to have the antibody present in a range of 10-80 mg/ml as taught by EP 2218461 and WO 2010/024676 for CD40 agonist antibodies and by US 9,688,768 and US 2011/0158987 for other mAbs. As the prior art shows, this type of preparation is suitable for a number of monoclonal antibodies, including CD40 agonist antibody 21.4.1 of EP 2218461, as well as RO7009789 (also known as selicrelumab) being used in a clinical trial.  It would have been obvious to administer this type of CD40 agonist mAb preparation by subcutaneous (s.c.) administration to treat tumors as shown by WO 2010/024676, with the recognized advantage of lower dosage needed and lower systemic toxicity compared to i.v. infusion.  As s.c. involves injection of a single dose at a time, an injection device with the antibody preparation would have been obvious, as would have vials  learned from successful examples are invaluable in developing stable and effective formulations for new MAbs.” All claimed elements were disclosed in the prior art and one of ordinary skill in the art could have combined elements as claimed for their known properties within a formulation using known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill the art before the effective filing date of the invention. 

Examiner’s Comment
It is noted that because claim 5 depends from claim 4, the recitation in claim 5 of “further comprising” means that in addition to the about 180-300 mM sucrose and about 0-20 mM methionine, the preparation further comprises another about 240 mM sucrose and about 0-10 mM methionine. If this was not Applicant’s intention, the dependency of claim 5 on claim 4 may, for example, be changed to depending on claim 1 or rephrasing the claim to delete the term “further comprising” and adding, e.g., ‘wherein the sucrose is about 240 mM and the methionine is from about 0-10 mM.’

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,171,586 teaches an aqueous formulation for antibodies, including where the antigen is a CD protein (col. 10, lines 53-55). The antibody concentration is from 0.1 to 50 mg/ml (col. 
Sandin et al., (Cancer Immunol, Res., 2(1):80-90, 2014) teaches local administration of CD40 agonist antibody FGK45, including that serum levels of haptoglobin, a marker of systemic inflammation, was significantly higher in mice treated by i.v. instead of subcutaneously (s.c.) or peritumorally, suggesting lower toxicity with s.c. injection (Fig. 1C, end of p. 82).  This reference is cumulative with WO 2010/024676 relied upon above for teaching the advantage of s.c. and local injection of agonist CD40 mAb for treatment of tumors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 10, 2022